Citation Nr: 9928574	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-35 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from November 1968 to April 
1971. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's claim for 
service connection for PTSD.  By a rating decision rendered 
in October 1997, the RO granted service connection for PTSD 
and assigned a 50 percent evaluation, effective as of October 
1995.  The veteran filed a notice of disagreement with 
respect to the 50 percent rating.

In April 1998, the Board remanded the case to the RO for 
additional development.  That development has been completed 
by the RO, and the case is once again before the Board for 
appellate review.  


FINDING OF FACT

The veteran's PTSD currently is manifested by some 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms which include 
sleeplessness, irritability, depressed mood, anxiety and 
social isolation. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9411 (1996 & 1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision rendered in May 1997, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation, effective as of June 1995.  The veteran responded 
by filing a notice of disagreement with respect to the 50 
percent evaluation.  As this is a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.  See Fenderson, 12 Vet. App. at 
127 (applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims).  Under these circumstances, the VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection 
through the present.  Fenderson, 12 Vet. App. at 125-127, 
citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings to 
be assigned "in the light of the whole recorded history.")  
The Board finds that all relevant evidence has been obtained 
and that no further duty is required under the provisions of 
38 U.S.C.A. § 5107.

In November 1995, the veteran was afforded a psychiatric 
examination by the VA to determine whether he suffered from 
PTSD.  A report from that examination noted that the veteran 
stopped working in October 1995 because he was making too 
many mistakes due to an inability to concentrate.  He also 
said he was "feeling bad."  It was noted that the veteran 
had been involved in various inpatient and outpatient 
substance abuse treatment programs.  He denied suicidal or 
homicidal ideation.

On mental status examination, the veteran was alert and 
oriented in all three spheres.  He did not display any 
symptoms of agitation or hyperalertness.  There was no 
autonomic hyperactivity, jitteriness, distractedness or other 
such symptoms.  He maintained good eye contact and remained 
calm throughout the interview.  Verbalization was unpressured 
and coherent, and the tone of his voice was normal.  Although 
the veteran said he was moody and could get angry, his range 
of affect was normal and reasonable.  Thought processes were 
coherent and well grounded in reality, with no evidence of 
psychosis or delusions.  However, he reported feelings of 
paranoia and experienced hallucinations when on drugs and 
alcohol.  No evidence of cognitive decline was present, and 
he demonstrated good memory and concentration.  Based on 
these findings, the Axis I diagnoses were alcohol abuse and 
dependence, chronic and continuing; and polysubstance abuse, 
in partial remission.  The examiner commented that the 
veteran showed only slight organic impairment due to HIV 
infection, but had sufficient fundamental core of general 
knowledge.  

The veteran was hospitalized by the VA from November to 
December 1995 for alcohol dependence and physiologic 
dependence.  The veteran reported that he lived alone and was 
unemployed.  Mental status examination revealed that the 
veteran was very bright and articulate.  His only recent 
psychiatric care was noted to be a recent PTSD evaluation.  
It was noted that the veteran seemed to have adjusted well to 
his chronic illness, and had some insight into his substance 
abuse problems.  He described depression and frustration.  He 
reported no suicidal ideation at the time of admission.  The 
veteran was noted as being active during his admission, 
serving one week as president of the patient organization and 
handling that responsibility well.  He described hearing 
voices on occasion which did not resolve with abstinence.  At 
the time of his discharge, the veteran was felt to be stable 
and ready for release to an outpatient program.  The Axis I 
diagnoses were (1) alcohol dependence with physiologic 
dependence, and (2) PTSD, provisional.  Under Axis IV for 
psychosocial stressors, chronic illness and unemployment were 
noted.  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 60 at the time of discharge. 

In 1996, the veteran submitted lay statements from various 
friends, relatives, and former coworkers.  In an undated 
letter, the veteran's then wife stated they had separated 
after only six months into their marriage.  She said that 
although she still loved the veteran, she was afraid to live 
with him due to his nightmares, irritability, and excessive 
drinking and drug use.  She related that she had woken up on 
several occasions while the veteran was strangling her. 

In a September 1996 letter, [redacted] stated he was a 
friend and former employer of the veteran.  Mr. [redacted] 
indicated that he fired the veteran following an incident in 
which the veteran came at him after being startled by a nail 
gun.  Mr. [redacted] also stated that the veteran was unable to 
remember instructions, and that he needed an employee with a 
clear head.  

In a letter dated in October 1996, [redacted] said he 
first met the veteran four years prior while working as a 
mechanic for Kentucky Flying Service (KFS).  Mr. [redacted] 
stated that the veteran would often come to work with a 
hangover or half drunk.  He stated the veteran seemed 
uncomfortable around people, and would often call in sick or 
leave early.  According to Mr. [redacted], the veteran's 
employment at KFS was terminated shortly after the company 
filed for bankruptcy, but that the veteran would have 
probably been fired had the company not filed for Chapter 11.  

[redacted] also submitted a letter in October 1996 on the 
veteran's behalf.  Mr. [redacted] stated that he had worked with 
the veteran as an automobile mechanic where he witnessed the 
veteran exhibit strange behavior.  Mr. [redacted] indicated that 
the veteran often appeared very "snappy" and defensive, and 
had problems with his memory.  For example, he related an 
incident in which a car rolled down the street into a wall 
after the veteran forgot to engage the parking break.  There 
were also many instances in which the veteran's work had to 
be redone or checked.  Mr. [redacted] stated that the veteran 
would often sleep during his lunch break.  When asked about 
this, the veteran responded that he did not sleep well at 
night. 

In an October 1996 letter, Alfred Chatman, M.D., stated that 
he attended the same church as the veteran, but had never 
treated or examined him.  Dr. Chatman described the veteran 
as a very affable Christian man who sang in the church choir.  
He said that the veteran had confided in him concerning his 
struggles with substance abuse and flashbacks from Vietnam.  
According to Dr. Chatman, the veteran had stopped working 
because of intrusive thoughts regarding wartime experiences 
and an inability to concentrate.  Dr. Chatman concluded that 
the veteran did not appear to be fabricating for any 
particular goal.  

In October 1996, the veteran testified before a hearing 
officer at the RO as to the nature and severity of his PTSD.  
The veteran stated that his symptoms included feelings of 
anger, an increased startle response, trouble sleeping, as 
well as weekly intrusive thoughts and nightmares about 
Vietnam.  He related an incident in which he awoke from a 
nightmare with his hands around his wife's throat after 
hitting her across the head several times.  He explained that 
he generally wanted to be around other people when he was 
alone, but then wished to be by himself when in the company 
of others.  He explained that he left his last job in October 
1995 because he did not like being told what to do.  He 
described a typical day as getting up early and watching 
television.  He said that he would occasionally do volunteer 
work and attend church services.  He indicated that he was 
advised not to participate in any activities which might wear 
him down because his HIV infection.  

In an October 1996 letter, Nancy Royce stated that she had 
been the veteran's occupational therapist while he was 
assigned to the Substance Abuse Program at the VA Medical 
Center.  Ms. Royce explained that the veteran had been a 
volunteer at the occupational therapy department where he was 
of invaluable assistance.  She stated that her department 
looked forward to his resuming that volunteer assignment in 
the near future.

The veteran was afforded a psychiatric examination by the VA 
in December 1996.  During the interview, the veteran 
described having a poor mood and his energy as "down, way 
down."  He denied current suicidal ideation, but stated 
there were times when he did not feel like living.  While he 
denied homicidal ideation, he reported occasions in which he 
felt like hurting others.  He also reported a decrease in 
concentration.  He stated that he enjoyed going to church and 
socializing with other church members.  He said that he felt 
close to his girlfriend, as well as several people from 
church and the Vet Center.  He related that he had nightmares 
four to five times a week in which he was falling out of a 
helicopter.

Mental status examination revealed that the veteran was 
casually dressed and relatively well kept.  While memory 
testing showed significant impairment, no difficulty with 
memory at any other time during the examination was present.  
The examiner therefore concluded that the veteran's 
cooperation appeared minimal at best.  The veteran's thoughts 
were goal directed, and speech was of normal cadence and 
volume.  The veteran had problems with simple addition and 
subtraction; thus, the examiner concluded it would be in the 
veteran's best interest to have a payee assigned to handle 
his funds.  The examiner provided Axis I diagnoses of 
polysubstance abuse, in partial remission; and PTSD symptoms, 
not meeting the criteria for PTSD.  In declining to provide a 
diagnosis of PTSD, the examiner stated that the veteran did 
not display any signs of distress either affectivity or 
physically while describing stressful events in Vietnam.  The 
examiner also indicated that the veteran's current overall 
presentation would be felt to have a mild impact on his 
social and occupational functioning. 

The veteran also underwent psychological evaluation by the VA 
in December 1996.  During the interview, the veteran related 
that he quit his last job as an automobile mechanic because 
of his inability to get along with others.  He also reported 
difficulty reading manuals and diagrams necessary for that 
job.  The veteran's main complaint involved feelings of 
fatigue due to HIV.  The veteran also described intrusive 
thoughts and nightmares about his Vietnam experience, and 
described his current mood as "up and down."  He said he 
spent most of his time home watching television.  

The examiner noted that the veteran was alert, oriented, and 
a reliable historian.  On testing, the veteran scored far 
below expected given his clinical presentation.  The examiner 
noted that the veteran appeared motivated, given the 
increased probability of receiving compensation for impaired 
testing.  For instance, the veteran was unable to carry out 
simple tasks such as repeating a simple set of digits.  The 
examiner commented the people who demonstrated such errors 
were unable to hold a coherent conversation.  Intellectual 
testing showed the veteran to be in the borderline to low-
average range, with particular difficulty on a measure of 
attention.  The examiner stated that it was not clear whether 
this low score was the result of diminished cognitive 
functioning or exaggeration of cognitive deficit.  Memory was 
shown to be grossly impaired, which was noted to be 
inconsistent with someone who was able to live independently 
and drive an automobile.  Testing also showed evidence of 
depression and anxiety with symptoms of alienation and 
isolation from others.  The profile indicated severe 
depression with some degree of exaggeration of 
psychopathology.  

The examiner concluded that the veteran's overall motivation 
was questionable.  The veteran produced very low scores in 
testing, which suggested some degree of exaggeration.  The 
examiner thus concluded that all scores should be considered 
a minimal estimate of the veteran's actual functional 
capabilities.  The examiner also reported that some degree of 
dementia may have been present secondary to HIV.  A review of 
the claims file revealed that the veteran did not complain of 
specific PTSD symptoms until after being informed that he did 
not report such symptoms in past compensation and pension 
examinations.  The examiner commented that the veteran 
appeared somewhat depressed at the time of evaluation; 
however, it seemed difficult to relate these symptoms to his 
military experience.

VA outpatient treatment reports dated from November 1995 to 
November 1997 show treatment for PTSD and substance abuse.  
These reports note the veteran's complaints of nightmares, 
flashbacks and hypervigilence.  The veteran denied delusions, 
hallucinations, as well as homicidal and suicidal ideation.  
Mental status examinations revealed that the veteran's 
judgment was good, mood was okay, and affect was affable.  It 
was noted that the veteran's symptoms were consistent with 
PTSD. 

The veteran was hospitalized at a VA facility from June to 
September 1997 for rehabilitation and treatment of chronic 
PTSD.  The veteran described having a decrease in 
concentration, an increased startle response, combat-related 
nightmares two to three times a week, intrusive thoughts 
about Vietnam, and difficulty sleeping which reportedly 
improved with medication.  The veteran reported feeling 
irritable and getting involved in frequent fights.  He said 
he preferred to be alone and had difficulty being around 
crowds.  He also disclosed he had difficulty maintaining 
long-term relationships.  He denied a history of psychosis, 
although he reported hearing a moaning sound while 
remembering a friend who was blown up.  He also denied a 
history of panic attacks, phobias, suicide attempts, or 
obsessive compulsive symptoms.  He reported an extensive 
history of polysubstance abuse, including alcohol, crack, 
heroin, barbiturates, speed, and cannabis; however, he stated 
that he had been abstinent from alcohol and drugs since 
December 1996. 

Mental status examination showed the veteran to be neatly 
groomed and cooperative.  He was alert and oriented in all 
three spheres.  He maintained good eye contact and was a good 
historian.  Behavior was appropriate, and no retardation or 
agitation was noted.  Mood was euthymic, speech was coherent 
and goal directed, and affect was appropriate in the reactive 
range.  No delusional material was elicited.  He described 
difficulty with concentration and attention span.  He showed 
fair insight and judgment and appeared motivated for 
treatment.  During his admission, the veteran was placed on 
medication for sleeplessness and depression.  He appeared 
reticent in his communication, and his affect remained 
restricted.  He was initially quiet and isolated and had 
difficulty trusting peers and staff members.  He frequently 
felt angry and irritated at other members of the program.  
However, he gradually became more engaged in both individual 
and group therapy.  He made significant improvements in 
interpersonal communication, anger management, and stress 
management.  The primary Axis I diagnoses were chronic PTSD 
of moderate severity; and alcohol and polysubstance abuse and 
dependence in early remission.  The veteran was assigned a 
GAF score of 50. 

In March 1998, the veteran testified before the undersigned 
Member of the Board sitting at the RO in Louisville.  The 
veteran stated that his symptoms included intrusive thoughts, 
nightmares, and flashbacks about Vietnam.  He also testified 
that his memory and ability to concentrate were impaired, 
which affected his ability to work.  He said that he was last 
employed as a mechanic in October 1995, where he would leave 
loose parts lying around and forget what he was doing.  He 
claimed that his attention span had declined to the point 
where he was unable to read a newspaper.  He indicated that 
he had had confrontations with his supervisor and coworkers, 
and did not like being told what to do.  He also disclosed he 
had been involved in a lot of fights where he had been cut 
up, shot at and knocked in the head.  He related that most of 
his days were spent in outpatient treatment at the Vet 
Center.  He said he had no friends and would rather watch 
television and drink all day.  He described experiencing 
periods of anxiety in which he felt a tightness in his chest.  
He also disclosed that he had children and grandchildren with 
whom he would rarely visit.

In April 1998, the Board remanded the case to obtain 
additional VA outpatient treatment reports and Social 
Security Administration reports, and to perform a psychiatric 
examination as well as a social and industrial survey.  A 
Social Security Administration report dated in January 1996 
noted that the veteran was disabled due to a primary 
diagnosis of HIV infection.

Following that request, additional VA outpatient treatment 
report dated in 1998 were submitted.  Of particular 
relevance, a May 1998 treatment report noted that the veteran 
had been making progress and was attending church and 
Alcoholics Anonymous meetings.  It was noted that the veteran 
made friends easily in his therapy group and was well liked.  
The veteran also stated that he was remodeling his 
girlfriend's basement.  A July 1998 treatment report noted 
that the veteran had been incarcerated and released over the 
weekend after he allegedly assaulted three police officers 
while intoxicated.  The clinician's impression was that the 
veteran was moderately stable with PTSD symptoms and alcohol 
abuse.  A treatment report dated in September 1998 included a 
clinician's notation that the veteran made appropriate 
contributions to group discussions. 

The veteran was admitted to a VA facility again in June 1998 
after making homicidal statements.  The veteran was initially 
placed in seclusion under police escort.  He reported an 
exacerbation of PTSD symptoms after learning that death 
threats had been made against his son in connection with a 
gang-related incident.  Symptoms included nightmares, 
anxiety, fatigue, anger, rage, a sense of persecution, and an 
increased startle response.  The veteran initially appeared 
agitated and angry, but later appeared very calm, lucid, 
pleasant and was able to tease with the staff.  There was 
neither suicidal nor homicidal ideation after being started 
on medication, except for homicidal ideation directed at 
people who had threatened his son.  No auditory or visual 
hallucinations were reported, and he appeared neurovascularly 
intact.  Judgment and insight were intact.  The veteran 
showed steady improvement and reportedly felt better.  The 
diagnoses were (1) adjustment disorder with mixed features; 
(2) history of PTSD, with current decompensation; (3) history 
of alcohol abuse; and (4) history of cocaine abuse.  A GAF 
score of 50 to 60 was provided. 

In a letter dated in July 1998, Kevin M. Pernicano, Ph.D., 
indicated that the veteran was receiving treatment for PTSD 
and substance abuse at the VA Medical Center. (VAMC) in 
Louisville.  The veteran was currently enrolled in the Day 
Treatment Center (DTC), the Substance Abuse Treatment Program 
(SATP), and the MID Infectious Disease Clinic for HIV 
infection.  Dr. Pernicano stated that the veteran's PTSD 
symptoms included irritability, anxiety, depression, 
intrusive memories of traumatic events, and episodes of 
suicidal and homicidal behaviors.  Dr. Pernicano also 
commented that the veteran attempted to self-medicate by 
using alcohol, despite the knowledge that alcohol use may 
have contributed to his inappropriate behavior.  It was 
further noted that the veteran's HIV status and medications 
may affect his judgment and ability to make good "on-the-
spot" decisions.  Although the veteran tried to be 
cooperative and pleasant, he had difficulty managing life 
stressors.  He had a low tolerance for frustration and would 
impulsively act on these without thinking first, thereby 
causing subsequent feelings of remorse.  Dr. Pernicano 
concluded that, despite these problems, the veteran appeared 
competent and able to handle his affairs.  Finally, Dr. 
Pernicano stated that the veteran was currently facing a 
court date for a charge of resisting arrest.  

In May 1998, a social and industrial survey was performed by 
the VA in connection with this appeal.  During the interview, 
the field examiner recorded the veteran's statements that he 
had had at least thirty jobs since his military discharge.  
The veteran maintained that none of the jobs lasted very long 
because of his temper, which often caused him to get into 
fights.  He stated that he was last employed in 1995 at 
[redacted], but had to quit because of the effect the 
chemicals were having on his memory and his ability to 
perform his job.  He also reported having problems with 
concentration, flashbacks and constantly being on the 
defensive.  He said he worked on commission which added to 
his stress.  During a typical day, the veteran would awaken 
at 5:30 each morning and would take a bus at 6:30 a.m. to the 
VAMC in Louisville where he attended various treatment 
programs until approximately 2:00 or 2:30 p.m.  As a result 
of his schedule, the veteran did not know any of his 
neighbors and spent most of his social activities with other 
veterans who participated in treatment.  He would usually 
return home at around 3:00 p.m. and watch television or 
listen to spiritual music.  He said that he had difficulty 
dealing with other people, but felt secure with the staff and 
other patients at the VAMC.  He reported that his HIV and 
hepatitis caused fatigue.  He disclosed that he was separated 
from his third wife, and had three adult sons and three 
grandchildren.  His mother and entire family lived in Miami, 
with whom he would visit periodically and telephone 
frequently.  

A report from a VA psychiatric examination dated in August 
1998 included the veteran's statements that he was unable to 
live a normal life.  He reported episodes of anger and rage, 
stating that he could "be in a fight before you know it."  
He said he had always had difficulty with any kind of 
relationship.  He reported having nightmares, intrusive 
thoughts and an increased startle response.  He said that he 
worked hard to maintain self-control.  During mental status 
examination, the veteran maintained good eye contact and 
appeared to answer all questions in a direct, straightforward 
manner.  He remained calm and cooperative throughout the 
interview.  He did not appear jittery, nervous, or 
hyperalert.  He displayed no autonomic hyperactivity or any 
symptoms of agitation or hostility.  There were no behavioral 
problems or difficulties during the interview.  He spoke in a 
normal and reasonable tone without any irrelevant, illogical 
or obscure speech patters.  Affect was normal with a 
reasonable range without any tearfulness or sadness.  No 
suicidal or homicidal ideation was elicited.  His thought 
process appeared to be well grounded in reality, with no 
evidence of hallucinations, delusions or ideas of reference.  
No cognitive decline was present.  

Based on these findings, the Axis I diagnoses were (1) 
alcohol abuse and dependence, in remission since June 1998; 
(2) cocaine abuse, in remission since June 1998; (3) 
substance-induced mood disorder; and (4) PTSD.  The Axis II 
diagnosis was personality disorder, not otherwise specified.  
The examiner commented that the veteran had no significant 
worsening of symptomatology since the prior psychiatric 
evaluation in 1995.  The veteran's depression appeared to be 
related to life circumstances or situational stressors such 
as his son's arrest.  The examiner estimated that the 
veteran's GAF score was 60 to 65, representing mild 
impairment with some appropriate relationships and 
activities.  The examiner also stated that the veteran's 
symptomatology should be considered relatively stable at the 
present time with his intense therapeutic program and 
utilization of mood stabilizing medication.

Dr. Pernicano submitted an additional letter on the veteran's 
behalf in September 1998.  Dr. Pernicano stated that the 
veteran had inquired about doing volunteer work with the 
Occupational Therapy Inpatient Service at the VAMC in 
Louisville.  Dr. Pernicano indicated that the veteran had 
some expertise in the pouring and casting of ceramic molds, 
which was both therapeutic and recreational for the veteran.  
Dr. Pernicano explained that the veteran seemed better able 
to maintain his peace of mind and manage his PTSD when 
engaged in this activity. 

A report from a VA hospitalization dated from October to 
November 1998 shows that the veteran was admitted for 
treatment of PTSD and depression.  At the time of admission, 
the veteran reported a progressive worsening of his PTSD 
symptoms since April 1998.  He described increased isolation 
("just staying home with my shutters closed") and more 
frequent problems with feelings of anger, irritability and 
frustration.  It was noted that he was involved in a physical 
altercation with a police officer in June 1998 while 
intoxicated and spent four days in jail.  He described 
difficulty with concentration and focusing on tasks, problems 
with sleep, and recurrent combat-related nightmares occurring 
less than once a week.  He said that he had difficulty being 
in crowded places or around people in general.  He also 
reported flashbacks and hearing people "moaning in pain."  
He denied psychotic symptoms, however.  He reported a history 
of suicidal ideation, but denied any attempts.  He reported a 
lifetime history of violent behavior in which he had 
threatened people with knives and shotguns.  The veteran had 
a recent alcohol relapse in June 1998 which he attributed to 
feelings of anger and frustration.  He said that he had a 
good relationship with his two oldest sons but a poor 
relationship with his youngest son.  He was currently 
involved in a relationship which had some difficulties.  He 
said that his closest support group included his girlfriend 
and his church.  

Mental status examination showed the veteran to be casually 
and appropriately dressed and groomed.  He was alert and 
oriented in all three spheres, and speech was coherent and 
goal directed.  No psychomotor retardation or agitation was 
noted.  He was cooperative and maintained good eye contact 
throughout the interview.  Mood was euthymic, and affect was 
stable, appropriate and in the reactive range.  He denied 
suicidal and homicidal ideation.  He expressed feelings of 
guilt related to his combat experiences.  No psychotic 
symptoms were elicited.  The veteran described difficulty 
with concentration and attention span.  He showed fair 
insight and judgment, and appeared motivated for treatment.  
Psychological testing also showed evidence of depression and 
anxiety.  During his admission, the veteran was observed to 
be an active participant in group activities.  He 
demonstrated good communication skills and interpersonal 
boundaries.  The primary Axis I diagnoses were (1) chronic 
PTSD of moderate severity; (2) alcohol dependence in 
sustained partial remission; and (3) polysubstance abuse in 
sustained full remission.  Under Axis II, avoidant 
personality traits were noted.  The veteran was assigned a 
GAF score of 50 on admission and 60 at the time of discharge. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. at 49, 55-57 (1990). 

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Under this formula, a 50 percent 
evaluation was appropriate where the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency were 
so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted for 
psychoneurosis manifested by severe impairment of social and 
industrial adaptability.  See 38 C.F.R. § 4.132 (1996).  

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
dysthymic disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  Where the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v Derwinski, 1 Vet. App. 
308, 312-313 (1991).  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  Thus, any increase in disability based on the 
revised criteria cannot become effective prior to November 7, 
1996.

Under the revised criteria, a 50 percent evaluation is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9433 (1998).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.  

Applying the facts of this case to the above criteria, the 
Board finds that the veteran's PTSD does not warrant an 
evaluation in excess of 50 percent at any time since the 
initial rating.  Applying the former criteria, the Board 
finds that the veteran's PTSD has not been manifested by more 
than considerable impairment of social and industrial 
adaptability at any time since the effective date of service 
connection to the present.  The Board has considered the 
veteran's statements that he tends to isolate and has had 
difficulty with long-term relationships.  Nevertheless, the 
clinical evidence of record does not indicate that the 
veteran demonstrates more than considerable social 
impairment.  This evidence includes the following: (i) Dr. 
Chatman's letter in which he described the veteran as an 
affable man who attended church regularly; (ii) the December 
1996 VA examination report which included the veteran's 
statement that he enjoyed socializing with his fellow church 
members, and that he felt close to his girlfriend and several 
patients at the Vet Center; (iii) VA outpatient treatment 
reports dated in 1998 which noted that the veteran attended 
church and Alcoholics Anonymous meetings, where he made 
friends easily; (iv) the May 1998 social and industrial 
survey report in which the examiner recorded the veteran's 
statements that he would frequently telephone his family in 
Miami and visit them on occasion; and (v) the VA 
hospitalization report dated from October to November 1998 
which noted that the veteran had close relationships with his 
two oldest sons.  These findings clearly show that the 
veteran's PTSD has not been manifested by more than 
considerable impairment of social adaptability.

There also is no evidence that the veteran suffers from more 
than considerable impairment with respect to his industrial 
adaptability.  The veteran maintained that he quit his last 
job in October 1995 because of an inability to get along with 
others, as well as an inability to concentrate.  The Board 
has carefully considered the letters submitted by Mr. 
[redacted], Mr. [redacted], Mr. [redacted], all of whom had worked with 
the veteran.  Mr. [redacted] essentially maintained that he 
fired the veteran following the incident in which the veteran 
came at him after being startled by a nail gun.  Mr. [redacted] 
also stated that the veteran had difficulty understanding and 
following instructions.  Nevertheless, the record also shows 
that the veteran is in fact able to function in a work 
environment.  In this respect, the veteran's occupational 
therapist indicated that the veteran worked as a volunteer at 
the occupational therapy department where she considered him 
to be an invaluable assistant.  The veteran has also been 
described as pleasant and affable by various friends and VA 
examiners, which is inconsistent with his contentions that he 
is unable to get along with others.

In addition, the record also shows that the veteran's GAF 
scores are consistent with a 50 percent evaluation under the 
former criteria.  The veteran was assigned a GAF score of 60 
when hospitalized from November to December 1995, and a score 
of 60 to 65 when examined by the VA in August 1998.  A GAF 
score of 60 contemplates behavior manifested by moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers and co-workers).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV 46-47 (1994).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 242-243 (1995).  A score 
of 65 is assigned for some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationship.  Under these circumstances, the 
veteran is not shown to suffer from more than considerable 
industrial impairment due to PTSD.

The Board notes that the VA hospitalization report dated from 
June to September 1997 included a GAF score of 50.  This 
score contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
However, the veteran was already awarded a temporary total 
evaluation (100 percent) under the provisions of 38 C.F.R. 
§ 4.30 for a period of convalescence during this period of 
hospitalization (from June 30, 1997, to September 19, 1997).  

Furthermore, the Board finds the veteran's disability picture 
for his PTSD does not warrant an evaluation in excess of the 
currently assigned 50 percent under the revised criteria for 
rating mental disorders since November 7, 1996, the date the 
revised criteria came into effect.  The clinical evidence 
reveals that the veteran demonstrates some manifestations 
described in the criteria for a 70 percent evaluation under 
the revised criteria, (e.g., some impaired impulse control 
and difficulty adapting to stressful circumstances).  In 
particular, the veteran has stated on several occasions that 
he frequently got involved in fights.  The veteran was also 
incarcerated for four days in June 1998 after allegedly 
assaulting three police officers and making homicidal 
statements.  Nevertheless, the veteran was noted to be 
intoxicated at the time of his arrest, which is consistent 
with the veteran's extensive history of polysubstance abuse.  

In any event, the veteran clearly does not exhibit most of 
the symptoms described in the criteria for a 70 percent 
evaluation under the revised criteria.  For example, there is 
no evidence of obsessional rituals which interfere with 
routine activities; speech characterized as intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; and 
neglect in personal appearance and hygiene.  The Board has 
considered the December 1996 VA psychological evaluation 
which noted severe depression; however, the examiner 
specifically determined that the veteran's depression was 
unrelated any event in service.
Moreover, as discussed above, the veteran does not appear to 
be unable to establish and maintain effective relationships, 
but, rather, may have difficulty in doing so. 

In short, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
the veteran's PTSD under the former criteria, as well as the 
revised criteria since its effective date of November 7, 
1996.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has independently caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned 50 percent evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. 

The veteran has argued that he was forced to quit his job in 
October 1995 because of his inability to concentrate and get 
along with others.  Nevertheless, the preponderance of the 
clinical evidence shows no significant impairment in memory 
due to PTSD which would render the veteran unemployable.  In 
this respect, the VA examination reports dated in November 
1995 and August 1998 showed no cognitive decline.  While 
psychological testing performed in December 1996 showed a 
significant impairment in memory and concentration, the 
examiner indicated that the veteran appeared to be 
exaggerating.  Thus, the examiner concluded that such scores 
should be considered a minimal estimate of the veteran's 
actual functioning capabilities.  In any event, examiners 
have stated that any dementia which may be present is 
secondary to the veteran's nonservice-connected HIV 
infection.  The Board is therefore not required to attribute 
any cognitive decline to the veteran's service-connected 
PTSD.  See Mittleider, 11 Vet. App. at 184.  

The Board has also considered the veteran's argument that his 
PTSD requires that he attend outpatient treatment 
approximately four days a week, thereby precluding 
employment.  However, no medical evidence has been submitted 
which indicates that the veteran requires such extensive 
treatment for his service-connected PTSD, which would 
preclude gainful employment.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, 9 Vet. App. at 239; Shipwash v. Brown, 
8 Vet. App. at 227.


ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

